0
                                                     a...:...


                          OFFICE   OF   THE    ATTORNEY           GENERAL     OF   TEXAS
    I

    8                                              AUSTIN
        OIIOYLRSL‘LLrnI
        I
F       rqmwcr omlera




            anorable Charles A. !Cosoh
            County Auditor, Dallas County
            jb00raa miiai3g
            Della8 8, Texar

            Dearsir:




                                                                            ueoting the opinion
                                                                             hersin, roads as


                                                                  use Bill ESQ, Chap-
                                                                  0t0 0r th0 4ena LQgit3-
                                                                8, there was orsated and
                                                                ver Canal and Consenanoy
                                              d law, a preliminary Board of Dlreo-
                                              riot
                                             oaused to bs lwied  and aolleotsa
                                        a tax of one oent on eaoh $100.00
                                     uo of oertaln property lying within
                                      ,said alatriot. ‘Jhe Tar Aewecro~ and
                    Collector of Dallas County, aoting aa the tax~wlleee-
                    tor of said distrlot,    in the year lQ36 reoeired and
                    oolLeotsd under mid tax levy the own of #10,870.51.
                            wThersafter in 1933, a.8shown by aopy of petl-
                    tion hereto attached, two of the property taxpayers,     _
                    ror themselves and others similarly situated, brooght
                    euit in the 44th Distriot Court of Dallas County,
                    seeking   a permanent injunotion against the prellmlnary
                    Dlreotore end Tax Aaseeaor end Colleotose o? aald die-
                                                               279
Donorable Charles 1~.Tosch, page 2




    triot, enjoining them iron .aW rurther attempt to
    demand and oolleot euoh taxes, end ?or the oanoelle-
    tion and ralpovalfrom the roll8 o? the Aaaesaor and
     Colleotor of Taxee o? property lying within aaid pur-
     ported dietriot. On trial of 8eld suit a judgment
    wae entered by 8eid Court, a oopy o? which judgment
     Is hereto anoloeed, in whloh the district and eald
     tax oolleotor8 were permanently enjoined and oommanded
     to rsiraln and deeiet Srom attempting to essess or ool-
     leot any turther taxes under said Aot and partioularly
     deoreelng a8 rollowa:

             "' IT IS HJRTHIsRORDERED, ADJUDOED AND
         DBOREED BI THB OODRT that the said Ed Cobb,
         a8 Aaeeeeor and Golleotor o? Tuxu8 of Dalle8
         County, Texa8, and John Dourland, a8 Il88888or
         and Colleotor o? Taxes o? Tarrent County, Texer,
         both and each are herob oommandea to forthwith
         oancel the purported aeeeaeaent roll8 prepared
         by said Tax Golleotors attempting to a8se8s end
         oolleot taxes ?or the yeer'1935, in the name o?
         said Trinity River Canal t Coneervanoy Diatrlot,
         and oaoh o? eald offloer8 18 ordered and directed
         to return aud repay to anJ person8 entitled  8ums
         heretOior8 reosived by 8aid offioer8 a8 taxer
         oolleoted ior 8aid dletrlot, such return to ba
         made by aaia oiiioere in suoh manner a8 may be
         round most convenient end inexpensive.'

             coin partial oonplianoe with said judgrmnt the
     Tax Aaeeeeor and Golleotor o? Dallas County prooeeded to pa7
     out by oheoh approximately (3,447.07 of the total oollsoted.
     However, a8 o? December 31, 1943, he had eon hand the sum
     or $7,745&U, $24S.73 or which &mount he ha8 dsposlted in
     the bank eubjeot to hie exoluaive oheok and oontrol and
     $9,500.00 o? whioh he 18 keeping  in oa8h in hi8 hand8
     in hi8 ofiioe.
             *The reoords of disbursement8 show that during
     the year 1939 there wae repaid to the taxpayers who paid
     the tax, ths sua of #i43.09; during the ear 1940 there
     wa8 repaid the sum of 900.90; during the year 1941 there
     was repaid the uum o? t 209.36; and during the ye&r 1942
     there wa8 repaid the auplo? $23.23. Considerable publioita
     ha8 been given to the above ouit, and the judgment of the
     Court, deoreelng the return o? said money, but I am not
     advised that each and every taxpayer who paid said texea
     ha8 been notified that he ia entitled to e return thereo?.
                                                            280
Honorable C&rlea   A. 'onah, pag% 3




     ua8mu%h a8 the tax was only one oent on a (100.00
     of asssssed value of property the taxpayers who have
    --notbeen refunded this amount have Sun8 due them,
     ranging from one oent to lees than one dollar, and
     the Tax A88essor and Oolleotor of Dallas county
     takes the position that the *manner most oonvenlent
     and insxpeneive' is to have the property omers oall
     In person for this tax.
             'The Tax A88688Or and COlleOtor of Dallas
     OoUnty Oontende that these ?WdS do not below to
     the County of Dallas, but belong to the lndlviduals
     who paid mm% in and that einoe he la under order
     o? the Dietriot Court to r%turn said ?UdS to the
     taxPayer in the Jaeumer found to be aost oonvenient
     and inexpensiv%, that 1 as Ooontf Auditor of Dallas
     County have no oonoern or jurisdiotion over sana In
     law.  I am, therefore, prompted to ask your opinion
     on the fOllOWbIg qu%StionS:

                               "1.
              -h County &uditor  -0r Della8 County,
          sure (Dallas f&mnty haying a population
          in ~xo%ss of 190,000) under the provielon8
          of Art1ol.e1466a @Ot# Of 1933, 43rd bgi8.
          Et; s  Page 219, Chapter   98, a8 amended by
          AOtS'k 1935, 44th bgi#lbIre,      Pag% 330,
          Ohapter 133, paragraph l), do I have the
          power and authority to require the.Tax As-
          sessor and ~lleotor Of Dallas kintyto
          deposit the taxes %oueOtSd by him ?or Said
          Trinity River Canal & ConServanoy Distrlot
          in the duly selsoted GountJrDeposltorp


                               “8.

             "I? the balanos a? said unrefuuded taxes
          is so deposited, doss the Tax ASSeSsor and
          Colleotor have th% right to'withdrew same on
          MA yp%WtMd- lhtMkW&    'I&CCWHEW TSS any par'li
          thereo? in oash in bib o??loe?
mnorsble Ch,rlcs ,..Tosch, ; g% 4                               281




             Do I have the right a8 couuty Auditor
         to require raid money to b0 deposited sod
         paid to the Treasurer or to persons, firms
         or oorporatlonr to whomraid funds nay be-
         lan(i only by ohook oouator-algned by IW?




            -If it 18 your opinion that under tk
         QSOViSiOllSOf &tiOlO 1686a (A#tS %%%i,43rd
         h&181.   Pago 81'1,ChapfOr 98 as amndd   AOtS
         1938, 44th Le618. Pa60 380, &too    ZGB, Par.
         1) lpplie8 to the funds in quortion and re-
         qUiirO8Sam to k doQoS%tod irrth. ~OtUtty
         Treasury, in the lvent  tb Tax A88o8sorand
         6oUeator   roru8o8   to    004~4   with   y   demand
         that Mid     ?tUIdSbe 8o dOpo#itOd ia th0 8alrnty
         WeaSUry and dl8bUrMd      only in leoordanoo with
         the provi8ton8    Of ~1010    1686a,  Wha9 rp8oifio
         '8tO    a9 the oxpearo of the     Qounty* am Z au-
         thorrsod as Cbunty AUditOr to take to 00-l
         his aamplian8e with said lert        Partioolarly,
         Ml1 a writ o? maMamu       110 ia Suits brought by
         m or in the name of tho Wanty to oompO1 8uoh
         lmmpliMoo?

                                   ‘8.

             "1 would al80 liko to dirstitfear attention
         to the prOViSIOn Of ArtlOle'lOd O? th8 Penal
         Oodo and to ask pour opl~ion as to whether or
         not the Tax ASHSSOr and Golleotor ia roquirod
         by law to pay the belame of the80 Trinity River
         Canal L Coasorvanoy DiStriOt taxes to the Oounty
         Tmasurer, lnamuoh a8 thou0 fond8 havo been
         eolleoted and reo%iv%d by him sod not paid over
         to th% per8ons entitled fhsnto foopa period o?
         mro thaa four ytaarrrl~ioo the time tha Tax As-
         sossor and hlleotor   oolleoted mui reoelvd said
         sKmle8* fn thlE Oonneotion 1 be& to advise   that
         the present Tax A880~80~! aad Qolleotor has born-
         pleted and bwm rO-aleotdl to mveral tenu
         sinoe his original oalleotion and raoelpt o?
mnorabla       Charles ii.Tosoh, page 5                                          282




        theu taxear
    i


                  “1 would    like   to   amk
                                     further, rhsthar or
        not la your opinion, there unr8iuaded taxes ara
        profooted by the bond8 regularly ported by the Tu '
        A88euor and Oollsotor under tb pro+~rlon8 or Arti-
        olr m47 and w49.




                  .*lv lt    18 hour opinion that t&8 aboto
        reforrsd to.Artlo]L81656a 4088 BOt apply to the
        mm108   in que‘tion and that llk0wl80 Artlble 106
        oi the Penal Oodo lo inapplloabh,   doea thb 44th
        Dttriot   Qourt or Dallas Oount~ rhloh OntOr8d ths
        original judgment in lOb8 blreatlms the repayment
        of raid aonle8 to Ohs rarlour           taxp8y8rr who peld
    “am‘ i.U,      ‘till    bar. jlWi‘diOtfOB in ‘aid Oti6,faal
        oa8a to order ths Tat A88essor and Gollrotor to
        daporlt la the rsgirtrr oi the Oonrt.a bald&g of
        ‘aid monies ‘till on bane and mrofundrb?
        ~14 hurt ha8 not         jurl8dlotionbooausO      of the suit
        rib6    in itxis,    00u.u   8dd.ao~t     0r anf 0thw
                                                     Dl8trlot
        a0prt Bow lqkmnd Mid futkd8and order ‘am do ‘ited
        in the regl‘try or tha aourt In rult br me a8 r ountf
        Auditor?
                  a * l *a



                  Artiole lbb6a, Vernon'8 Annotated aim              Btatuter,
prorIda8:

                *l'heCounty Auditor &n!:
                                       oountler hexing a
         populatlotiof one huudre6 niqtr thourand (.190,000)
         or more aooordlng.to the la& preo$dlng or a4 io-
         tara redoral Oeneus ‘hall pretorlbr the system oi
         aooountlag ror the ooants m.d the,forms to ba used
         by the Dlstrlot Clark, the Dlrtriot Attorney and
         all oounty and preoldot offloer8 and by all persons
                                                                    283
Honorable Charles A. Tosoh, puge 6




    b tha aollaotion and disbursement o? county revanQs8,
   m~d8, ?a~$, and all other moneys oolleoted in an Or-
    rlofal oapaoltq whether belonging to the aouatY, it8
    8ubdivislons or preolnots, or to, or r0r the use or
   =bane?lt o?, any parson, firm, or oorporation; ha shall
    preeoriba the mda and amnner in whloh the District
    Clerk,     the Dirtrlot Attornay and all county and pe-
    oinot officers shall keep their accounts, and ha shall
    hvo the paver to require all O??lOerS to iurnl8h monthly,
    annual, or other report@ Tyler oath o? all monoym, taxes,
    or ?oos O? oretry nature rooolvod, dlsburrod, or remalnlne
    on hand; and In donneotlon with suoh report6 he shall have
    tho right to OO.untthe oash On hand with SUO~ o??lOer, or
    to rori?l         the amount on deposit In the bank In whloh       oivmty as m4      nsoi,im.ryIn his judgnrentto protoot the
       interests o?     tha    countyor of the poti8on4,rtimor
       oorppratIoa8     4qiti4a    to,su0h run48.-

             In answerto your flrot questlon, youero re8peatruUy
advised that it Is ,theoplnlon of thle department that under ths
gxpre88 provl8ioa8 0s Article 16Sba, supra, It 58 the duty 0s th4
fgx   A88eSSoP-~ll4OtOP        t0   turn   oTer   to   the   County,   lhagury   all   the
 fund&t horo Involved     to bo doposited      In the County Deposlta~              In a
 8p4oIal fund to the oroalt of th4 Tax Asserror-aollootor. Wtmn
 suoh funds ar? SO deposited In the dspo8fWry they ati.seeured by
 the bond 0s th‘ depository.          ~Thepoafter,   the County Tar Arsooeor-
 Czolleotor oan draw akok8 in tho OouUtr ‘Ikoagutgr                to digbono        gafd
 funds to tho persons, rim8 er oorporatlonr to ti                    said rqnas
 L46ally b4long.        Tho Troarury   aad dsporltor~ rh411 ak4 no p&y:
 meat ~14~     such ohoo@ arc) ~.anturl&nod          by tb        Oopnty ‘AudItar;
 ft:shvuid   be borao Ia mlad that the deposlt’ci?           slid SW8 in the
 County Trsasurr     shall not Jm prrr wlro~ obn&         ths owaerahip et any
.r&s     m~doposl$od     exoept td ~B~OIDBI?~8ald o?~loo~ and ,hi8borndo-
 +WJ or otJpg owners of mOh ~?~a44 for suah furz88 durin& th0 p~lod
 or &epo~l$+ VIth tho oouaty.,
            ';
           ,jp 1; view Hwhut has boon srld            l~$  aorrer     to  yotwftht
 ~UOS~~QB,it neor84arll.g      rouows     e;haz your 8000aa guystion             8hould
 bo mswer~d In the, nogatlve        and 1s 80 emewotid.
                In *ply to your thIr6 question,           700 are r48pootrullj~
rbvlsed that It 1s thi opinion of thI8 ~dopa,rtaoat that the tiW?tJ
iudltor    Is roqulnd’by       Artlolo 1656a; supra, to,lmve      thkhurdr hero-
In rerarmdto, ttuaed over to the Qoant~Trearuror and, tiuah funds
Isballbo doposited with~th4 County Depository             la a 8poaial fund to
the 0ndw 0s tho’a09rrtr .Tas ~Ow880r4ollootor.                  Thereafter,the
County Tax i&gsssor-Golloktor           araf draw ohsala ~0; the County Treasury
to dirb&se     said fond8      .ln payment   t0 the persotii; ?i.XW, or oorpora-
tfonr.ta whom seld ?uad‘ ol~rlo6aUr br&ng.                 l&rotor, ths Treasury
an& ths dolpsito~ry      shall    aake nv payment unless atmh eheok or Oh40118
are oountersfgned by 'theCounty iuaditor.             2t IS our further opln5on
that the bey%slk of the funda hers i@rolv4d with, tb CoMtJ tio1‘ury
and ot3uRtp(lepoaltorg.,     will In LLO    wfsoarroot the caanty Tq AS‘e‘soP-
tilleater    la ooGpLfingwith the &ld@nnt rartitionedIn flw liot)rr.
&tat&     hnothar~war, the County Tax ~aees88br-Collaatorcm 196ally
 Qisoberqe thr duties lmposod Bpon him br said Judgment by ~&~plflag
with the expr4s4~'provieIon4oi ArtUl.8 16S$a, supra, whidh '$8t0 say
 ho eda legally dloburm said runb8 to the p4wmnsr tlxsis or aorpora-
 tioneto rhom raIa funds legally bslcmg by drawiDg a oheok on the
fionorableCharles X. Tosoh, Page 8
                                                                    285




county Treaeury signed by himSelf and comtereigned by the
&unty Auditor.
             1x1repljrto your rourth queition, you are advieed
that-it ie our opinion that th6rs.10 a poeltive 0rri0ial duty
enjoinad by law upon the Oountr Tax A88eeeor-COllector li0de-
poeit the fund8 in queetlon with the County Trea8urer;who in
turn will depoalt eaid fund8 with the Oounty Depo8ltorf and where
a po8ltive orrloial duty IS enjoined by law upon an orrloer, aan-
dam18 18 a proper remedy to oompel him to perform tb8 aot in the
p~m,nerrequired by law. (See Jerierson v. Yatadden, 198 8. It.
914)
              Generally apeaking, a writ of mandamu6 lie8 agafnst
a pub110 officer to compel the pea-fonwinooof a mlnl8torhl          duty
impotwd by law, not involving an exeroise or jademat         or dlaon-
tion whloh he has tailed or reSu8ed to person.           Stated another
way, mandamurrlie8 to ,enforoo thd pertormanoe       or a non-disoretlon-
ary aot or duty. The writ ~111 iesue only when the aat or dutl
lrmbnlrrterlalin oharaoter and it is not availably to eontml or
review the aotlon of an ofSioia1 or board upon mat&err lnvslvlng
-theeurOi8e   or diaoretlon    or jud&vant.    Othenlee 8tated, the
writ will not lame against the public ofiioer exoept to oompel
the performance ot an set olearly detlned and enJoined by law,
and whioh ie thererore minlrterlal in its nature, and nhloh neither
inVOlVe8 any disoretlon     or leaver any alternatlie.    (D~oyeter   v.
Ber,    24 S.W. 106; Lao7 v. State Banking Board, 11 S. W. (2d)
496; Tot. Jur., Vol. SS, p* 998 and authoritler        therein aited)
.%Lthe Went the COUnty Tax A88e88or-GOlleOtor fairs to comply
with the expresa prori8ions Or Artlole 1656a, 8upTa, e writ of
Pandamu   lies against euoh~orrioer to compel the performance 0r
the ministerial dutiee Imposed upon hlm by Artlole 166&a.
             With referenoe to your rirth qu8etion. we have
oareiully conaid6ired Artlole 106 of Vernon'8 Annotated Penal
Code and.the oare oi Turner,  et al V. Wlllaoy Qounty, SS S. W.
(6d) 12, and it.18 oup opinion that aaid Artiols 106 mentioned
in your rirth question ha8 no applioation to the queetions under
ooneideretion.
              In reply to your 8-h    qu4etion   you are rfB8peOtiUlly
 adivoed that after oarerullg ooneidering Arthe     7247 and Article
 7249, Vernon*8 Annotated Civil Statutes,   It i8 our opinion @mt
 the unreruuded tare8 here involved are proteoted by the bond8 of
~$+b County Tax A88e8SOr-OOileCtOr.
             We now con8ider YOU3 seventh que8tiOu.    In view 0r
ou answer8 to your fir8t eiX Wcrtions, we do not deem it neoea-
*erg to di8OU88 yOUr seventh WO8tiOn.     lna8#mOh a8 ths Tax An-
eeesor-Colleottm reoelved and eolleoted the rUKid8 in question In
fl ori@lal capacity and by virtue Or hi8 Oftioe, end 8111~4at the
time or the ool~actlon 0r said fUIid8, Della8 countywa8 and 18
operating under the County DePooitory Aot and also Artiole 1656a
w&8 in effect In Dalleo County, the80 rUBd8 80 oolleoted at all
time8 after being received and oollected by the Tax Aa8earor-Col-
leator Of Dallas County ehould have been depo8ited with the
County Treaeurer in a speoial fosd to the credit 0r 8uOh ofiioer,
and ii .m deposited, euoh offioer would have been at al1 timO8
duly authorized to draw oheoka, %o be oounterelgned by tha Cotrnty
Auditor, in paymnt to the persone, rim8 or oorporetion8 to wkmm
suob fuUd8 legally belonged.    As heretofore eteted, 1t 18 oar
opinfon that the belanoe at the80 fUnd8 now on.&nd, under t&
exlating cltatute,should be dOpO8ited in the Cotmty Depoeltory
12 Dallas County by the County Trearurer after the mine have been
turned over 'to him by the Tax A88e88Or-COileOtOr ia an official
aoOoUnt from whiah said fund8 cannot be dram exoept by check
countereigaed by the 6oUnty Auditor.

                                        Your8 vary truly
                                     Al'TORWEYGSWTR&OFTRIAS



                                               Ardall Williarae
                                                     A881staat